Citation Nr: 0306333	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-41 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of bilateral frozen feet with partial 
amputation of the right great toe, prior to January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for cold injury residuals of the right lower 
extremity with partial amputation of the right great toe, 
from January 12, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for cold injury residuals of the left lower 
extremity, from January 12, 1998.

(The issue of entitlement to service connection for a psychiatric 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney at 
Law

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paula M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979 
and from January 1982 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1992 and August 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The January 1992 
rating decision denied entitlement to a disability rating in 
excess of 10 percent for service-connected residuals of 
frozen feet, bilateral, with partial amputation of the right 
great toe.  The August 1994 rating decision denied 
entitlement to service connection for a psychiatric disorder.  

In April 1997, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 2002); 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1997).  The Board remanded this case to the RO in 
October 1997 for further development.  The requested 
development has been accomplished to the extent possible.

In March 2001, the RO granted a 10 percent disability rating 
for each foot for the veteran's residuals of frostbite 
pursuant to new rating criteria for this disorder.  The 
effective date of the 10 percent evaluation for each foot was 
January 12, 1998, the effective date of the new rating 
criteria.  Therefore, the issues on appeal have been 
recharacterized as shown above.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder.  When it is completed, a separate decision 
addressing this issue will be prepared.  


FINDING OF FACT

The veteran's cold injury residuals of the feet are 
manifested by subjective complaints of pain, swelling, 
redness, numbness, and cold sensitivity, and objective 
findings of no edema, erythema, inflammation, or tissue loss 
and normal toenails, color, neurological, and muscular 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of bilateral frozen feet with partial 
amputation of the right great toe were not met under the 
rating criteria in effect prior to January 12, 1998.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
and 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for a disability rating in excess of 10 
percent for cold injury residuals of the right lower 
extremity with partial amputation of the right great toe are 
not met under the rating criteria in effect from January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, and 4.104, Diagnostic Code 7122 (2002).

3.  The criteria for a disability rating in excess of 10 
percent for cold injury residuals of the left lower extremity 
are not met under the rating criteria in effect from January 
12, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7122 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that he lost 
the very tips of his great toes due to frostbite.  In March 
1988, he was awarded service connection for residuals of 
bilateral frozen feet with partial amputation of the right 
great toe, evaluated as 10 percent disabling.  He sought 
entitlement to a higher rating for residuals of frostbite in 
August 1991.  

In conjunction with his claim, the RO obtained the veteran's 
treatment records from the New Orleans VA Medical Center 
(VAMC).  These records showed that in July 1990, he 
complained of an infection between his toes and a seriously 
painful corn of the right fifth toe.  He also stated that the 
bottom of his feet hurt.  The examiner noted an infection 
between the toes, no edema, and a corn on the right fifth 
toe.  In July 1991, the veteran had excellent pedal pulses.  
There was a corn and blister on the right fifth toe.  In 
August 1991, he was seen with complaints of painful feet.  A 
callus was noted.  He again complained of foot pain in 
February 1992, with findings of a painful callus.  

In September 1991, the Social Security Administration (SSA) 
determined that the veteran was disabled due to psychiatric 
problems.  The Administrative Law Judge examined the 
veteran's foot at a hearing and could see no evidence of a 
prior amputation.  

The veteran testified at a hearing at the RO in April 1993.  
He complained of constant pain in both feet.  He also 
reported that his feet turned red, that he experienced 
blisters and swelling of his feet, and that he had a fungus 
between his toes.  The swelling reportedly occurred a couple 
or a few times and was worse in the right foot.  He could not 
stand for long periods of time.  Additional complaints 
included numbness and tingling when he awakened in the 
morning.        

VA treatment records dated in April 1993 revealed that the 
veteran had a callus on the right fifth toe and tiny blisters 
on the second and third phalanx.  In May 1993, he complained 
of foot pain and tinea pedis.  There was some scaling between 
the toes, foot fatigue, and arch strain.  The assessment was 
tinea pedis.  

Upon VA feet examination in May 1993, the veteran stated that 
during service he had dead tissue removed from his right 
great toe.  He complained that during cold weather or with 
air conditioning his feet hurt with a throbbing type of 
aching pain.  He said that if he walked or stood for more 
than an hour, his feet began to ache.  

On physical examination, there was a calloused heel medulla, 
right fifth proximal interphalangeal joint (PIPJ), dorsal 
aspect.  There was no hypo or hyperpigmentation of the feet 
and no scaliness, erythema, or inflammation.  Dorsalis pedal 
(DP) pulse was 3/4 and posterior tibial (PT) pulse was 2/4.  
Capillary fill time was delayed five seconds bilaterally.  
Neurological evaluation was intact.  There were no muscle 
fasciculations or muscle atrophy.  Muscle strength of the 
feet was 5/5 bilaterally.  Achilles and patella reflexes were 
2+ bilaterally.  Digits one through five were intact from a 
musculoskeletal standpoint.  The metatarsal joint was 
flexible bilaterally and there was 60 degrees of hallux 
dorsiflexion bilaterally.  Extension and flexion of the 
lessor "LPJs" bilaterally were adequate.  The arches were 
well maintained, and the joints of the feet and ankle were 
without any bony of soft tissue swelling.   There was no 
warmth, crepitus, or bogginess.  X-rays revealed that the 
bones of the feet were well mineralized and that all 
phalanges were present.  There was a mild hallux valgus 
deformity involving both first metatarsal phalangeal (MTP) 
joints.  The examiner diagnosed sequelae of frostbite; 
callous of the heel medulla, right fifth toe PIPJ; delayed 
capillary fill time, five seconds, microangiopathy; and 
neurological, sensory and motor system within normal limits.  

The veteran was also afforded a VA arteries and veins 
examination in May 1993.  He reported that he had pain off 
and on in both feet and itching between his toes for years.  
He also complained of a painful corn on the right little toe.  
There were no complaints of pain in the calves or 
intermittent claudication.  The veteran could walk one mile 
with no cramping or numbness of the legs.  Physical 
examination revealed that the skin and toenails had normal 
color and temperature with no hyperpigmentation, stasis 
venous, or scars secondary to ulcers of the feet or legs.  
The femoral pulse was 4+ and the popliteal was 1+.  
Dorsipedis and tibial posterior pulses were 2+ in both lower 
extremities.  There were no varicose veins or paresthesia.  
The examiner concluded that there were no objective findings 
of peripheral vascular insufficiency or venous insufficiency.        

In April 1997, the veteran testified at a hearing before the 
Board.  He stated that his feet ached and were recently 
swollen, red, and itchy for a whole week during a cold spell.  
He reportedly kept his feet elevated to alleviate the pain.  
He was unable to walk.  The veteran also reported tingling in 
his feet.  He said that he was prescribed arch supports. 

The veteran was seen for complaints of pain in his feet, 
sometimes associated with numbness and tingling, in September 
1997.  Pulses in both feet were strong.  There was no edema 
or lesions.  The skin was warm and dry.

On VA examination in the feet in February 1998, the veteran 
complained of foot pain with walking and standing.  He said 
that in cold weather, his foot turned red, swelled, and hurt.  
He also reported that staying off his feet made them feel 
better and that soaking them in warm water relieved some of 
the discomfort.  The examiner noted a heloma durum of the 
fifth PIPJ bilaterally.  There was a callus on sub-four on 
the right and hair growth on the metatarsal head of one 
through five.  Skin turgor was present.  Skin temperature was 
warm from the tips of the toes to the tibial tuberosity.  The 
nails were clear and non-dystrophic without acute or peri-
onychia inflammation.  DP and PT were palpable and 2/4.  
Capillary fill time was two second bilaterally.  There was no 
swelling or redness.  Neurological evaluation was intact.  
There was no muscle atrophy, hypertrophy, spasm, or 
vesiculation.  Muscle strength of the feet was 5/5.  The 
examiner stated that there was no clinical evidence of 
partial amputation of the right great toe.  The toe was fully 
intact, including a non-dystrophic nail plate unit.

The examiner's impression was calluses of the right fifth 
toe, heloma molle of the fourth right toe, and callous of the 
left fifth toe and sub-four of the right; no evidence of 
partial amputation of the right great toe; sensory, 
neurovascular status, intact; and  history of pain with use 
and cold sensitivity probably a sequela of frostbite.   

The veteran was most recently examined by VA in October and 
November 1998.  On arteries and veins examination in October 
1998, he complained of sensitivity to cold and pain in his 
feet which limited his ability to exercise.  His pain did not 
seem severe and was variable.  It was not necessarily 
precipitated by exertion or standing.  There was no history 
of paresthesia or other abnormal sensations, attacks of 
angioneurotic edema, or history of malignancy.  Skin and 
neurologic examinations were unremarkable.  There was no 
cyanosis, clubbing, or edema.  The extremities were normal to 
temperature.  There was no evidence of superficial phlebitis, 
ulceration, tissue loss, edema, abnormal color, eczema, or 
tenderness.  There were also no attacks of blanching, 
flushing, erythromelalgia, or varicosities.  The arterial and 
venous systems were quite intact.  The examiner diagnosed 
history of frostbite with current pain in the feet.

Upon VA feet examination in November 1998, the veteran's 
complaints included achy feet, especially when he walked two 
to three hours.  The pain was inconsistent over the time of 
day.  It could come during the day or at night.  The veteran 
also reported a tingling sensation in his feet with cold 
weather, as well as achy calf muscles with approximately 1/2 to 
one mile ambulation.  

The examiner noted helomas on the proximal interphalangeal 
joint on the dorsal aspects of the fifth toe of the right 
foot.  Skin turgor was present and with prompt return to 
normal.  There was hair growth on all of the metatarsal 
heads.  The bottom of the plantar aspect of the foot was 
peeling.  PT of the left was 2/4 and on the right was 0/4.  
DP of the left was 0/4 and on the right was 2/4.  Capillary 
refill time was one second in all five digits bilaterally.  
There was no telangiectasia or varicosities.  Homan's sign 
was negative.  Neurological evaluation was intact.  Muscle 
strength of the feet was 5/5 bilaterally.  There were no 
muscle fasciculations, atrophy, hypertrophy, or spasms.  The 
arches were well maintained on weight bearing and non-weight 
bearing.  Digits one through five were present with no 
amputation.   There was adequate extension and flexion of the 
left MPJs , two through five, flexible mid-tarsal joints 
bilaterally.  Total range of motion of the subtalar joint was 
40 degrees bilaterally.  There was no subluxation of the 
metatarsal heads one through five bilaterally.  The first 
raised neutral position was equal distance above and below 
the second metatarsal head.  There was no crepitus or pain 
during range of motion of the feet.  There was also no intra-
articular or peri-articular swelling or ligamentous laxity.  
Tinel's sign was negative.  

The examiner's impression was full range of motion of the 
joints of the feet; history of foot pain with cold weather 
and air conditioning and with use, most likely sequelae of 
frostbite; and essentially normal neurovascular examination 
of the lower extremities.  

The veteran was re-evaluated by SSA in May 1998.  It was 
noted that he had frostbite of the right great toe; however, 
he testified to no physical limitations or restriction of 
daily activities.  It was determined that he had no 
impairment that would impact upon his ability to engage in 
all levels of physical exertion.  Rather, he was determined 
to be disabled due to psychiatric problems.  


II.  Legal analysis

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the January 1992 and 
March 2001 rating decisions, October 1992 statement of the 
case (SOC); August 1993 and March 2001 supplemental 
statements of the case (SSOC); and the October 1997 Board 
remand.  He was informed of the relevant rating criteria and 
of the findings required for a higher rating.  He was also 
asked to submit specific evidence in support of his claims in 
letters from the RO.  VA further informed the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA obtained and would attempt 
to obtain on his behalf by means of the March 2001 SSOC and 
accompanying letter.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
complete VA treatment records from the New Orleans VAMC and 
SSA.  There is no indication of relevant medical records that 
the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in 1993 and 1998.  Accordingly, the requirements 
of the VCAA have been met by the RO to the extent possible.  
No further action is warranted. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2002).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's service-connected residuals of bilateral 
frostbite are evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7122.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. § Part 4 (1998), including the criteria for evaluating 
diseases of the arteries and veins.  The first amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule changed the rating criteria for residuals of 
frozen feet, reclassified as residuals of cold injury, under 
Diagnostic Code 7122.  See 62 Fed. Reg. 65218 (December 11, 
1997).  The criteria more accurately reflect the range of 
effects that cold injury may produce, such as arthralgia, 
tissue loss, nail abnormalities, numbness, locally impaired 
sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarified that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).  The rating criteria under Diagnostic Code 
7122, as revised in January 1998, remained the same.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

Although the new regulations were not in effect when the 
January 1992 rating decision was made, the RO considered the 
new regulations.  In a March 2001 rating decision and SSOC, 
the RO adjudicated the appropriate disability rating for the 
veteran's service-connected residuals of frostbite under the 
new regulations and provided notice to him and his 
representative of the new regulations.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the version of Diagnostic Code 7122 in effect prior to 
January 12, 1998, a 10 percent disability rating was assigned 
for either unilateral or bilateral residuals of frozen feet 
with mild symptoms and chilblains.  A 20 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with persistent moderate swelling, tenderness, redness, etc., 
or a 30 percent disability rating was assigned for these 
symptoms if they involved both feet.  A 30 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with loss of toes, or parts, and persistent severe symptoms, 
or a 50 percent disability rating was assigned for these 
symptoms if they involved both feet.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

The medical evidence does not show that the veteran met the 
criteria for a disability rating in excess of 10 percent 
under the rating criteria in effect prior to January 12, 
1998.  There was no objective evidence of persistent 
swelling, tenderness, or redness of the feet.  The medical 
evidence specifically noted no edema, erythema, or 
inflammation.  The veteran has complained of swollen, red, 
and painful feet, but repeated medical examination has shown 
no such abnormalities.  Therefore, even if present, it cannot 
be concluded that these symptoms are persistent.  The 
veteran's statements as to the frequency and severity of his 
symptoms are not supported by the objective evidence of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). 

Additionally, although the veteran had some tissue removed 
from the very tips of his great toes during service, the 
medical evidence does not establish that he has persistent 
severe symptoms.  Neurological, sensory and motor systems 
were within normal limits and the VA examiner in May 1993 
concluded that there were no objective findings of peripheral 
vascular insufficiency or venous insufficiency.  Therefore, 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent for residuals of 
bilateral frozen feet with partial amputation of the right 
great toe in effect prior to January 12, 1998.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

Under the rating criteria for Diagnostic Code 7122 in effect 
from January 12, 1998, evaluations are assigned for each 
foot.  A 10 percent disability rating is warranted for cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent disability rating is assigned for 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
disability rating is assigned for cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. § 
4.104, Diagnostic Code 7122 (2002).

The evidence does not support the assignment of a disability 
rating in excess of 10 percent for either of the veteran's 
feet.  The veteran has complained of pain, numbness and cold 
sensitivity of the feet, but physical examination has shown 
no tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
associated with frostbite.  

For example, on VA examination in February 1998 the nails 
were clear and non-dystrophic without acute or peri-onychia 
inflammation.  There was no redness and neurological 
evaluation was intact.  The examiner also noted no current 
evidence of tissue loss or partial amputation of the right 
great toe.  The toe was fully intact, including a non-
dystrophic nail plate unit.  Likewise, on VA examinations in 
October and November 1998, neurologic examination was 
unremarkable/intact and the examiner stated that there was no 
evidence of tissue loss or abnormal color.  Again, no 
amputation of the right great toe was demonstrated.  Although 
tissue from the very tips of the veteran's great toes was 
removed during service, this has apparently healed with no 
residuals.  Finally, x-rays in the past have shown a mild 
hallux valgus of the feet, but no residuals of frostbite, 
i.e., osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  To the contrary, the bones of the feet were 
well mineralized and all phalanges were present.  

Therefore, the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
cold injury residuals of either the right or left foot, from 
January 12, 1998.   38 C.F.R. § 4.104, Diagnostic Code 7122 
(2002).  In so concluding, the Board has considered whether 
separate ratings should be assigned from other residuals of 
cold injury; however, as noted above, amputation of the right 
great toe has not been demonstrated on current examination 
and neurological evaluation of the feet has been normal.  
Additionally, there have been no findings of muscle atrophy.  
On VA examination in 1998, there were no muscle 
fasciculations, atrophy, hypertrophy, or spasms, and muscle 
strength was 5/5.  See 38 C.F.R. § 4.104, Diagnostic Code 
7122, Note (1) (2002).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of bilateral frozen feet with partial 
amputation of the right great toe, prior to January 12, 1998, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for cold injury residuals of the right lower extremity with 
partial amputation of the right great toe, from January 12, 
1998, is denied.

Entitlement to a disability rating in excess of 10 percent 
for cold injury residuals of the left lower extremity, from 
January 12, 1998, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

